Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 14, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked for a data processing company as the vice-president of sales for nine years. She resigned in February 2005, telling her employer that she wished to pursue a business that she had started in July 2004 selling cheesecakes from her home. Claimant was disqualified from receiving unemployment insurance benefits because the Unemployment Insurance Appeal Board found that she voluntarily left her employment without good cause. She now appeals.
We affirm. Initially, we note that resigning from a job to pursue another business endeavor does not constitute good cause for leaving employment (see Matter of Magliaro [Commissioner of Labor], 252 AD2d 705, 706 [1998]). Claimant represented to her employer that she was leaving her job to run her cheesecake business. However, she testified at the hearing that she said this only because of her pride, and that she truly resigned because she was being treated unfairly and the work environment was uncomfortable. Even if claimant’s testimony were accepted as true, general dissatisfaction with one’s work environment does not constitute good cause for leaving employment (see Matter of Fradys [Commissioner of Labor], 308 AD2d 672, 673 [2003]). In view of the foregoing, we find no reason to disturb the Board’s decision.
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.